Exhibit 10.1.45

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATEMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION: [***]

Intelsat Transponder Service Order No. 26546

 

    

Intelsat Information:

  

Customer Information:

Name:

   Intelsat Corporation    Gogo LLC

Place/Type of Organization:

   A Delaware corporation    A Delaware corporation

Address:

   3400 International Drive, NW    1250 N. Arlington Heights Road, Suite 500

City/Country:

   Washington, DC 20008, USA    Itasca, IL 60143, USA

Attention:

   Suzette Schmidt    Mr. Anand Chari

Telephone:

   +1-202-944-6827    +1-630-647-1414

Facsimile:

   +1-202-944-7529   

E-mail:

   suzette.schmidt@intelsat.com    achari@gogoair.com

 

1. By signing and returning this Service Order No. 26546 (“Service Order”) to
Intelsat, Gogo LLC (“Customer”) is making an offer to purchase the service
described in this Service Order (“Service”) from Intelsat Corporation
(“Intelsat”). When executed by Intelsat, this Service Order shall become
binding.

 

2. Provision of the Service is subject to Intelsat receiving from Customer any
Deposit/Collateral specified below in a form acceptable to Intelsat at least 15
calendar days prior to the Service Start Date.

 

3. This Service Order and the Service are subject to the terms and conditions of
the Master Service Agreement (“MSA”) referenced below which is incorporated
herein by reference. In the event of a conflict between this Service Order and
the MSA, this Service Order shall control.

 

Type of Service Order

 

New

Master Service Agreement

 

Master Service Agreement No: 21078, 25-Apr-2008

Account No: 123639

Deposit/Collateral

  Not required

Billing Method

  Monthly in Advance

Special Terms and Conditions

  See section 6, below Service ID (SVO) No. 515035  

Service Type

  3rd Party Satellite/Transponder Service

Orbital Location/Satellite

  114.9°WL / SatMex-5 - 3rd Party Satellite

Bandwidth (MHz) (subject to availability at time of order execution)

  [***]

Up/Downlink Beam

  Ku-1 Beam

Preemptibility

  Non-Preemptible

Service Start Date (SSD)

  01-Mar-2014

Service End Date (SED)

  29-Feb-2016 or upon in-service of Satmex 7, whichever occurs earlier

Service Fee (Monthly Recurring Charge)

  [***] Service ID (SVO) No. 515082  

Service Type

  3rd Party Satellite/Transponder Service

Orbital Location/Satellite

  114.9°WL / SatMex-5 - 3rd Party Satellite

Bandwidth (MHz) (subject to availability at time of order execution)

  [***]

Up/Downlink Beam

  Ku-2 Beam

Preemptibility

  Non-Preemptible

Service Start Date (SSD)

  01-Mar-2014

Service End Date (SED)

  29-Feb-2016 or upon in-service of Satmex 7, whichever occurs earlier

Service Fee (Monthly Recurring Charge)

  [***]

 

4. The following Appendices attached hereto, all of which are incorporated
herein by reference, shall collectively comprise this Transponder Service Order:

 

Appendix A:

   Additional Terms and Conditions for Transponder Services

Appendix B:

   Sat-Mex-5 Technical Appendix for Transponder Segment Services (attached
hereto)

 

OPT-040454/SPID-4-2489

SS/ 13-Mar-2014

SVO-515035, 515082

   Intelsat Confidential and Proprietary    Page 1 of 3



--------------------------------------------------------------------------------

5. Each of the parties has duly executed and delivered this Service Order as of
the latest date set forth below (the “Execution Date”).

 

INTELSAT CORPORATION       GOGO LLC By:   /s/ Stephen A. Chernow     By:   /s/
Anand K. Chari Name:   Stephen A. Chernow     Name:   Anand K. Chari Title:  
Senior Vice President & Deputy General Counsel     Title:   EVP / CTO Date:  
December 17, 2013     Date:   December 1, 2013

 

OPT-040454/SPID-4-2489

SS/ 13-Mar-2014

SVO-515035, 515082

   Intelsat Confidential and Proprietary    Page 2 of 3



--------------------------------------------------------------------------------

APPENDIX A—ADDITIONAL TERMS AND CONDITIONS

FOR TRANSPONDER SERVICES

 

1. THE SERVICE

Transponder Service is the supply of satellite capacity managed by Customer. Any
renewal or extension of the Service will be the subject of a separate agreement.

1.1 Non-Preemptible Service: A Service that cannot be interrupted, suspended, or
terminated to restore other Services.

1.2 Preemptible Service: A Service that may be interrupted, suspended, or
terminated at any time. Customer must vacate the capacity immediately upon
notification by Intelsat.

2. PREEMPTION

2.1 Notification of Preemption: Customer will specify in writing, prior to the
Service Start Date, a telephone number at which English-speaking personnel may
be reached by Intelsat on a 24 x 7 basis.

2.2 Failure to Vacate: If Customer continues to use a Service after its Service
End Date, Intelsat may terminate the Service or continue to provide it on a
preemptible basis for a price determined by Intelsat until terminated upon
notice to Customer. Customer’s payment of this fee does not authorize Customer
to continue to use the Service.

3. SERVICE RESTORATION

3.1 Service Restoration: In the event any Service hereunder fails, Intelsat
shall attempt to restore Customer’s Service with Service on the Satellite or
another Intelsat satellite with substantially similar coverage and performance.
Such capacity will then become the Service. If Intelsat does not restore a
failed Service hereunder, this Service Order will terminate without further
liability as of the time of failure and any amounts prepaid by Customer for
Services following the effective date of termination shall be returned to
Customer.

3.2 Service Distribution and/or Wholesale Customer Agreement Customers: Annex F
is deleted in its entirety and replaced with the following: In cases of
satellite failure or malfunction, Intelsat will use reasonable efforts to
restore affected Services in accordance with the relevant Service
Order/Contract.

4. SERVICE INTERRUPTION CREDITS/OUTAGE CREDITS AND CONFIRMED FAILURE

4.1 A “Service Interruption” or “Confirmed Outage” occurs when Service
materially fails to comply with the performance parameters in the relevant
Technical Appendix, and such noncompliance is confirmed by Intelsat. A Confirmed
Outage will be deemed to commence when Customer notifies Intelsat, and to end
when Intelsat notifies Customer or Customer has actual knowledge that Service
has been restored. Any period during which Customer uses the applicable Service
will not count towards the duration of the Service Interruption or Confirmed
Outage.

4.2 “Interruption Credit” or “Outage Credit” is a credit against future charges
for the Service. Credits will be given for Service Interruptions or Confirmed
Outages of three (3) hours or more, and will be calculated as a proportion of
the monthly service charge, based on the number of hours in the month in which
the Service Interruption or Confirmed Outage occurred.

4.3 Confirmed Failure: Subject to the provisions set forth in Sections 7.2 and
7.5 of the Master Service Agreement, if the Service fails to meet the
performance specifications of the Technical Appendix for: (a) a cumulative
period of 10 hours during any consecutive 30-day period, or (b) any period of
time following a catastrophic event under circumstances that make it clearly
ascertainable that a failure described in clause (a) will occur, the Service
shall, subject to Intelsat’s confirmation, have suffered a “Confirmed Failure.”
All determinations as to Confirmed Failures should be made on an individual
transponder segment by transponder segment basis. In the event of a Confirmed
Failure, Intelsat may, subject to availability, employ certain redundant
equipment units on the Satellite or provide Service to Customer using another
transponder which provides substantially similar coverage

and performance or provide Service on another Intelsat satellite with
substantially similar coverage and performance.

5. MISCELLANEOUS

5.1 Billing Policy: Intelsat will commence billing on the Service Start Date,
whether services commence or not, unless the delay is solely and directly caused
by Intelsat. Intelsat may apply the Deposit/Collateral paid hereunder to cover
any outstanding payments due by Customer to Intelsat under this Service Order or
any other Service Order subject to the terms and conditions of the MSA. Intelsat
shall return any remaining Deposit/Collateral to Customer when all Services
under the MSA end and all liabilities are settled.

5.2 Replacement Satellite: During the term of this Service Order, Intelsat may
replace the Satellite with another satellite that provides substantially similar
coverage and performance (“Replacement Satellite”). Provided there is available
substantially similar coverage and performance on the Replacement Satellite,
Intelsat may provide such capacity to Customer, in which case it will provide
replacement Technical Appendices to the Customer, and this Service Order will
continue with such Replacement Satellite Service for the remainder of its term.
Intelsat will use all reasonable efforts to minimize any disruption of
operations while the Service is being transferred. In the event Intelsat either
(a) takes the Satellite out of commercial service at its orbital location and
does not replace the Satellite; or (b) replaces the Satellite with a Replacement
Satellite but does not provide Replacement Satellite Service, this Service Order
will automatically terminate on the date that the Satellite is taken out of
commercial operation or redeployed.

5.3 Transmission Plan: Transmission plans must be submitted to Intelsat for
approval at least 10 business days before the Service Start Date. Customer will
be permitted, subject to Intelsat’s approval, to modify the transmission plan
from time to time. Intelsat reserves the right to charge Customer a reasonable
fee for transmission plan modifications. All proposed modifications must be
submitted at least 10 business days prior to their intended activation.
Intelsat’s approval of the transmission plan is not authorization for Customer
to access the Intelsat space segment; a separate message from Intelsat will
provide information to Customer for coordinating the activation of carriers.
This Service Order is entered into with the understanding that this Service will
not create harmful technical interference to other services. Should such
interference occur, Customer assumes all liability. In addition, Intelsat
reserves the right to ensure that no technical impairments are caused to other
services, including, if necessary, terminating the Service.

5.4 Earth Station Approval: All Customer earth stations must be registered with
Intelsat prior to the service start date. All antennas must be authorized in the
host country by all relevant regulatory and licensing authorities. Registration
is available via https://my.intelsat.com.

6. SPECIAL TERMS AND CONDITIONS:

6.1 [***]

6.2 [***]

 

 

OPT-040454/SPID-4-2489

SS/ 13-Mar-2014

SVO-515035, 515082

   Intelsat Confidential and Proprietary    Page 3 of 3